Citation Nr: 0831101	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  08-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
1997 for the award of compensation benefits under 38 U.S.C.A. 
§ 1151 for revision patellar component, status post right 
knee arthroplasty.  

2.  Entitlement to a period longer than 13 months for 
convalescence following revision patellar component, status 
post right knee arthroplasty.  

3.  Entitlement to an effective date earlier than April 26, 
2001 for the grant of a 10 percent evaluation for severe 
degenerative disk disease (DDD) of the lumbar spine.  

4.  Entitlement to an effective date earlier than April 26, 
2001 for the grant of a 10 percent evaluation for residuals 
of a fractured right ankle.  

5.  Entitlement to an effective date earlier than April 26, 
2001 for the grant of a 10 percent evaluation for left hip 
arthritis.  

6.  Entitlement to an effective date earlier than July 20, 
2006 for the grant of a 40 percent evaluation for severe DDD 
of the lumbar spine.  

7.  Entitlement to an increased rating for service-connected 
severe DDD of the lumbar spine, rated as 10 percent disabling 
from April 26, 2001 and as 40 percent disabling from July 20, 
2006.  

8.  Entitlement to an increased rating for service-connected 
residuals of a fractured right ankle, currently evaluated as 
10 percent disabling.  

9.  Entitlement to an increased rating for service-connected 
left hip arthritis, currently evaluated as 10 percent 
disabling.  

10.  Entitlement to service connection for right hip 
osteoarthritis.  

11.  Entitlement to a rating in excess of 30 percent for 
revision patellar component, status post right knee 
arthroplasty.  


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to March 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in May 2006 and November 2006.  Please note this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In an April 2001 statement in support of claim, the veteran 
indicated that he wanted to file claims for service 
connection for osteoarthritis of his right elbow and right 
wrist, and to reopen a claim for entitlement to service 
connection for osteoarthritis of his right knee.  Review of 
the claims folder does not reveal that the RO has addressed 
these issues.  Therefore, they are REFERRED for appropriate 
action.  

The Board notes that in a January 2007 notice of disagreement 
(NOD), the veteran asserts that he is entitled to an 
effective date earlier than September 1, 1998 and a rating in 
excess of 30 percent for his §1151 claim of right knee 
arthroplasty after revision of patellar component, lateral 
retinacular release and partial synovectomy.  This 
disagreement was raised at the same time that the veteran 
asserted he was entitled to an earlier effective date and a 
longer period of time for his initial total rating for his 
§1151 claim of right knee arthroplasty with revision of 
patellar component.  The decision below denies the veteran's 
claim for an effective date earlier than July 9, 1997 for the 
award of compensation benefits under 38 U.S.C.A. § 1151 for 
revision patellar component, status post right knee 
arthroplasty, and also denies a period longer than 13 months 
for convalescence following revision patellar component, 
status post right knee arthroplasty.  As the 13 month period 
ended effective August 31, 1997, an effective date earlier 
than September 1, 1998 for the 30 percent evaluation would 
not benefit the veteran.  As such, the Board will not 
adjudicate this portion of the January 2007 NOD.  

The issues of entitlement to an effective date earlier than 
July 20, 2006 for the grant of a 40 percent evaluation for 
severe DDD of the lumbar spine, previously rated as residuals 
of abrasions and lacerations of the back, right ankle and 
left hip; entitlement to an increased rating for service-
connected severe DDD of the lumbar spine, rated as 10 percent 
disabling from April 26, 2001, and as 40 percent disabling 
from July 20, 2006; and entitlement to a rating in excess of 
30 percent for revision patellar component, status post right 
knee arthroplasty, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent surgery on July 9, 1997 for 
revision of right patellar component with lateral retinacular 
release and partial synovectomy as a result of a surgery 
performed at a VA facility in August 1995.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for revision patellar 
component, status post right knee arthroplasty prior to 
September 24, 1997.

3.  The regulatory provisions governing convalescence 
following surgery and the application of a 100 percent 
evaluation following prosthetic replacement of the knee joint 
do not allow for a period in excess of 13 months.  

4.  The veteran's claim for an increased evaluation for 
residuals of abrasions and lacerations of the back, right 
ankle and left hip was received on April 26, 2001.  

5.  In May 2006, the RO recharacterized the evaluation for 
residuals of abrasions and lacerations of the back, right 
ankle and left hip effective April 25, 2001 and granted 
separate 10 percent evaluations for severe DDD of the lumbar 
spine, residuals of a fractured right ankle, and left hip 
arthritis. The RO assigned an effective date of April 26, 
2001, reflecting the date the claim for an increased rating 
was received.

6.  There is no medical evidence showing that the veteran's 
residuals of a fractured right ankle and left hip arthritis 
warranted a 10 percent evaluation at any time between April 
26, 2000 and April 26, 2001.

7.  Prior to May 21, 2007, the veteran's service-connected 
fractured right ankle did not exhibit any more than slight 
limitation of motion.  

8.  As of May 21, 2007, the veteran's service-connected 
fractured right ankle exhibited marked limitation of motion.  

9.  There is no evidence of record since May 21, 2007 showing 
ankylosis of the right ankle.  

10.  There is no evidence of record showing that the 
veteran's left hip arthritis results in flexion of the thigh 
limited to 30 degrees.  

11.  There is no medical evidence of record showing that the 
veteran's right hip osteoarthritis is etiologically related 
to active service.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to July 9, 
1997 for the award of compensation benefits under 38 U.S.C.A. 
§ 1151 for revision patellar component, status post right 
knee arthroplasty, have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for entitlement to a period longer than 13 
months for convalescence following revision patellar 
component, status post right knee arthroplasty, have not been 
met.  38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2007).  

3.  The criteria for an effective date earlier than April 26, 
2001 for the grant of a 10 percent evaluation for severe DDD 
of the lumbar spine have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  

4.  The criteria for an effective date earlier than April 26, 
2001 for the grant of a 10 percent evaluation for residuals 
of a fractured right ankle have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

5.  The criteria for an effective date earlier than April 26, 
2001 for the grant of a 10 percent evaluation for left hip 
arthritis have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  

6.  The criteria for an evaluation greater than 10 percent 
for service-connected residuals of a fractured right ankle 
have not been met prior to May 21, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5271 (2007).  

7.  The criteria for an evaluation of 20 percent, and no 
higher, for service-connected residuals of a fractured right 
ankle have been met as of May 21, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5271 (2007).  

8.  The criteria for a rating in excess of 10 percent for 
service-connected left hip arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5252 (2007).  

9.  The criteria for service connection for right hip 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Effective date claims

A.	38 U.S.C.A. § 1151 claim

The procedural history of this claim is important to discuss.  
The veteran's original claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a right knee disability 
was received by the RO on September 24, 1997.  The RO denied 
the claim in a July 1998 rating decision, which the veteran 
appealed to the Board.  In a June 2000 decision, the Board 
upheld the RO's denial of the claim.  

The veteran appealed the Board's June 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the June 2000 decision and remanded the issue 
for further proceedings.  See December 2000 Order.  The claim 
was subsequently granted by the Board in an April 2006 
decision, which found that the veteran was entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability of the right knee, which he had claimed was the 
result of surgeries performed at VA facilities in April 1994 
and August 1995 and follow-up VA treatment.  The Board found 
that the veteran underwent additional surgery on July 9, 1997 
for revision of right patellar component with lateral 
retinacular release and partial synovectomy because of a 
prior failed right total knee arthroplasty.  The Board also 
found that two physicians related the veteran's need for 
surgery in July 1997 to the surgery performed at a VA 
facility in August 1995.  

A May 2006 rating decision implemented the Board's April 2006 
decision.  The RO assigned a 100 percent evaluation from July 
9, 1997, the date of the revision surgery.  Although not 
entirely clear in the rating decision, the RO implemented 
both 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 
5055, in assigning a 100 percent evaluation for 13 months 
following revision prosthetic replacement of the knee joint.  
The thirteen month period was comprised of one month of 
convalescence following the July 9, 1997 surgery pursuant to 
38 C.F.R. § 4.30, and the 12 months warranted following 
implantation of prosthesis under Diagnostic Code 5055.  See 
Note (1), 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The veteran contends that he is entitled an effective date 
earlier than July 9, 1997 for the award of compensation under 
38 U.S.C.A. § 1151 for revision patellar component, status 
post right knee arthroplasty.  See January 2007 NOD; June 
2008 VA Form 9 with statement.  

Generally, the effective date of an award of service 
connection based on a claim received more than one year after 
a veteran's discharge from service will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With claims 
under 38 U.S.C.A. § 1151, the effective date of an award will 
be (1) the date such injury was suffered if the claim for 
compensation is received within one year of that date, or (2) 
date of receipt of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i)(1).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  An informal claim may be any 
communication or action indicating an intent to apply for one 
or more benefits under VA law.  See Thomas v. Principi, 16 
Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  
An informal claim must be written, see Rodriguez v. West, 189 
F. 3d. 1351 (Fed. Cir. 1999), and it must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).

As noted above, the Board determined that two physicians 
related the veteran's need for surgery in July 1997 to the 
surgery performed at a VA facility in August 1995.  In other 
words, the Board found that the date on which the injury 
suffered by the veteran was in August 1995.  The veteran's 
original claim, however, was not received within one year of 
that date.  Rather, it was received by the RO more than two 
years later, on September 24, 1997.  There is no 
correspondence prior to the RO's receipt of the claim that 
could be construed as an informal claim for entitlement to an 
effective date earlier than July 9, 1997 for the award of 
compensation benefits under 38 U.S.C.A. § 1151.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to an effective date prior to July 9, 1997 for 
the award under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.400(i)(1).  In fact, the Board notes that in assigning the 
July 9, 1997 effective date, the RO granted a benefit to the 
veteran, since pursuant to the regulatory provisions, the 
effective date of the award should have been the date on 
which his claim was received, September 24, 1997, rather than 
the July 9, 1997 date on which he underwent revision surgery.  

At this point, the Board will also address the veteran's 
contention that he is entitled to a period longer than 13 
months for convalescence following revision patellar 
component, status post right knee arthroplasty.  As noted 
above, the 100 percent rating for revision of right patellar 
component, status post right knee arthroplasty, was granted 
pursuant to 38 C.F.R. § 4.30 and Diagnostic Code 5055.  See 
May 2006 rating decision.  A one month period of 
convalescence was assigned first under 38 C.F.R. § 4.30 
immediately following the July 9, 1997 date of surgery, 
followed by 12 months at 100 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, Note (1).  This note 
stipulates that the 100 percent rating for one year following 
implantation of prosthesis will commence after initial grant 
of the one month total rating assigned under §4.30 following 
hospital discharge.  As such, the RO concluded that the 
veteran was entitled to a 100 percent rating for a total of 
13 months beginning July 9, 1997 and ending August 31, 1998.  
This determination conforms to the regulatory criteria 
outlined above and implemented by the RO.  Therefore, as the 
regulatory criteria only establish entitlement to a 13 month 
period for entitlement to a 100 percent evaluation, the 
veteran's claim must be denied.  In cases such as this, where 
the law and not the evidence is dispositive, the claim should 
be denied because of the lack of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

	B.	Increased rating claims

Service connection was originally established for abrasions 
and lacerations of the back, right ankle and left hip with a 
noncompensable evaluation effective April 27, 1956.  See July 
1956 rating decision.  The veteran filed a claim for 
increased rating that was received by the RO on April 26, 
2001.  

In a May 2006 rating decision, the RO stopped the evaluation 
for abrasions and lacerations of the back, right ankle and 
left hip effective April 25, 2001 and granted separate 
evaluations for each condition.  A 10 percent evaluation was 
assigned for severe DDD of the lumbar spine pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5242; a 10 percent 
evaluation was assigned for residuals of a fractured right 
ankle with x-ray evidence of old trauma pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5271; and a 10 percent 
evaluation was assigned for left hip arthritis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5252, each 
effective April 26, 2001.  

The veteran contends that he is entitled to an effective date 
prior to April 26, 2001 for the grant of the 10 percent 
evaluations assigned for severe DDD of the lumbar spine, 
residuals of a fractured right ankle, and left hip arthritis.  
See January 2007 and June 2007 NODs; June 2008 VA Form 9.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to the effective date of an award of increased 
compensation is that the effective date of the award "shall 
not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase, or date entitlement arose.  38 U.S.C.A. 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

Based on the evidence as discussed above, the date of the 
veteran's claim for an increased evaluation for service-
connected severe DDD of the lumbar spine, residuals of a 
fractured right ankle, and left hip arthritis is April 26, 
2001.  The Board must now ascertain when the increases in 
disability occurred.  As the earliest date of the veteran's 
increased rating claim is April 26, 2001, he could be granted 
an effective date as early as April 26, 2000, if it were 
factually ascertainable that an increase in disability had 
occurred within that year.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.  
As noted above, the 10 percent evaluation assigned for the 
veteran's service-connected severe DDD of the lumbar spine 
was made pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
which provides a 10 percent evaluation for slight limitation 
of motion of the lumbar spine.  10 percent ratings were also 
assigned under other diagnostic codes in effect prior to 
April 26, 2001 for moderate and severe limitation of motion 
of the dorsal spine (Diagnostic Code 5291); mild 
intervertebral disc syndrome (IDS) (Diagnostic Code 5293); 
and lumbosacral strain with characteristic pain on motion 
(Diagnostic Code 5295).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5284-5295 (effective before September 26, 2003).  

With respect to the veteran's claims pertaining to his right 
ankle and his left hip, 38 C.F.R. § 4.71a, Diagnostic Code 
5010 provides that arthritis due to trauma is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The diagnostic criteria pertaining to limitation of motion of 
the ankle are found at 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which provides a 10 percent evaluation for moderate 
limitation of motion.  

The diagnostic criteria pertaining to limitation of motion of 
the hip and thigh are found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252 and 5253.  Diagnostic Code 5251 provides a 
10 percent evaluation for extension of the thigh limited to 
five degrees; Diagnostic Code 5252 provides a 10 percent 
evaluation for flexion of the thigh limited to 45 degrees; 
and Diagnostic Code 5253 provides 10 percent evaluations for 
limitation of thigh adduction, cannot cross legs, and 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees with the affected leg.  

The Board notes that the claims folder contains a voluminous 
amount of medical evidence dated prior to April 26, 2000 and 
after April 26, 2001.  As the time frame in question 
regarding whether the veteran is entitled to an effective 
date earlier than April 26, 2001 for the grant of 10 percent 
evaluations for severe DDD of the lumbar spine, residuals of 
a fractured right ankle, and left hip arthritis, however, is 
April 26, 2000 to April 26, 2001, any evidence dated outside 
of this time frame will not be considered in regards to the 
effective date of the 10 percent evaluations assigned.  

On the other hand, the medial evidence of record dated 
between April 26, 2000 and April 26, 2001 is very scant.  In 
fact, the veteran did not receive any treatment related to 
his back, right ankle, or left hip during this period of 
time, and only one record makes reference to the veteran's 
back and joints.  See March 2001 primary care physician note 
(veteran seen for follow up primary care (FUPC); impression 
lumbar back pain (LBP) and strain; degenerative joint disease 
(DJD) (no specified joint)).  In light of the foregoing, 
there is no evidence to support a finding that the veteran's 
service-connected back, right ankle and/or left hip underwent 
an increase in disability within one-year prior to the claim.  
Therefore, the claim for entitlement to an effective date 
prior to April 26, 2001 for the grant of the 10 percent 
evaluations assigned for service-connected severe DDD of the 
lumbar spine, residuals of a fractured right ankle, and left 
hip arthritis, must be denied.  

II.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

As noted above, the veteran's service-connected residuals of 
a fractured right ankle is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5271; his service-connected left hip arthritis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5252.  

One rating in excess of 10 percent is provided under 
Diagnostic Code 5271, namely a 20 percent evaluation for 
marked limitation of motion of the ankle.  Ratings in excess 
of 10 percent are provided under Diagnostic Code 5252 for 
flexion of the thigh limited to 30 degrees (20 percent), 20 
degrees (30 percent) and 10 degrees (40 percent), 
respectively.  Normal range of motion for the ankle is zero 
to 20 degrees of dorsiflexion and zero to 45 degrees of 
plantar flexion.  Normal range of motion for the hip is zero 
to 125 degrees of flexion and zero to 45 degrees of 
abduction.  See 38 C.F.R. § 4.71a, Plate II.  

The medical evidence of record dated after April 26, 2001 
does not reveal that the veteran has received treatment 
related to his right ankle and/or left hip.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in July 2006.  His claims folder was not 
available for review at that time.  The veteran reported 
right ankle pain at a level four or five with flare up of 
pain to a level nine.  He indicated that the pain is 
occasionally accompanied with aching and swelling.  There was 
no heat, redness, locking, or giving way sensation.  Flare 
ups were provoked by carrying weight of more than 50 pounds 
and lasted two to three days.  The veteran denied the use of 
crutches or brace and denied any surgery or prosthesis of his 
right ankle.  He reported that the condition affects his 
daily life in terms of his ability to cook and indicated that 
his daily activities were limited to sitting around the 
porch.  Exercise tolerance was walking to the bathroom; at 
times he would walk to the yard.  The veteran reported that 
he was able to walk for five to ten minutes and was able to 
toilet himself, but did need some help getting in and out of 
the bathtub.  

During the examination, the examiner attempted to examine the 
veteran's left hip as instructed by the AMIE (Automated 
Medical Information Exchange application) worksheet, but the 
veteran reported that this was an error as he was claiming 
service connection for right hip osteoarthritis.  Therefore, 
the examiner did not examine the veteran's left hip.   

Physical examination of the veteran's right ankle revealed 
active dorsiflexion 10/10 with pain and 5/10 with no pain.  
Plantar flexion was 40/45 with no pain and eversion and 
inversion were 40/30 without pain.  There was no pain during 
motion and no fatigue, weakness or functional loss with 
repetitive motion.  X-ray of the right ankle revealed marked 
periarticular soft tissue swelling; narrowing of the ankle 
joint with marginal osteophytes; bony sclerosis and deformity 
of medical malleolus consistent with post-traumatic 
arthritis; and large plantar spur and generalized osteopenia.  
The veteran was diagnosed with right ankle post-traumatic 
arthritis with acute inflammation.  

The veteran underwent a VA C&P general medical examination in 
May 2007.  His claims folder was not available but the 
veteran's CPRS (Computerized Patient Record System) records 
were noted.  The veteran reported that he had been seen 
intermittently by VA and private physicians.  He indicated 
that his right ankle pain was at a level eight on the pain 
scale, and continuous.  The veteran also reported weakness, 
stiffness, swelling, instability, and flares of pain where 
his pain increases to a ten several times per month.  
Precipitating factors included walking; the ankle was better 
with rest and the use of Lortab.  The veteran reported an 
additional limitation in motion/functional impairment of 10 
to 25 percent and a history of degenerative joint disease, 
but denied fracture and surgery.  The veteran also indicated 
that he could not walk or stand for extended periods of time.  

Physical examination of the veteran's right ankle revealed 3+ 
edema and compression hose.  Range of motion testing revealed 
dorsiflexion to zero degrees with pain, plantar flexion to 35 
degrees with pain, and eversion and inversion to five degrees 
with pain.  The veteran had increasing pain, mild to moderate 
fatigue, weakness, and lack of endurance, but no decrease in 
range of motion with repetitive testing times three.  X-rays 
suggested post-traumatic arthritis.  The veteran was assessed 
with right ankle degenerative joint disease.  

The evidence of record supports the assignment of a 20 
percent evaluation for service-connected residuals of a 
fractured right ankle, diagnosed as right ankle degenerative 
joint disease, effective May 21, 2007, the date of the VA 
general medical examination.  This is so because the veteran 
only exhibited zero degrees of dorsiflexion, whereas normal 
ankle dorsiflexion is to 20 degrees.  This limitation of 
motion is considered marked and meets the criteria for a 20 
percent evaluation pursuant to Diagnostic Code 5271.  A 20 
percent evaluation is the maximum rating allowed under this 
diagnostic criteria.  

The evidence dated prior to May 21, 2007 does not support the 
assignment of a rating in excess of 10 percent for service-
connected residuals of a fractured right ankle.  In pertinent 
part, there is no record of treatment between April 26, 2000 
and May 21, 2007.  Moreover, the veteran only exhibited a 
slight limitation of motion during the July 2006 VA joints 
examination, as his ankle exhibited active dorsiflexion of 
10/10 with pain and 5/10 with no pain, and plantar flexion 
was 40/45 with no pain.  These findings do not merit the 
assignment of a rating in excess of 10 percent pursuant to 
Diagnostic Code 5271.  

The Board has considered whether an increased rating is 
warranted for the veteran's service-connected right ankle 
disability as of May 21, 2007 under the other diagnostic 
criteria pertaining to the ankle.  Ratings of 30 and 40 
percent are provided under 38 C.F.R. § 4.71a, Diagnostic Code 
5270; however, in the absence of any evidence that the 
veteran has ankylosis of the ankle, a rating in excess of 20 
percent is not warranted under this criteria.  

The Board has also considered whether an increased rating is 
warranted for the veteran's service-connected right ankle 
disability on the basis of functional impairment and pain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  Prior to May 21, 2007, there was no 
pain during motion and no fatigue, weakness or functional 
loss with repetitive motion.  As such, there is no evidence 
to support a higher rating on the basis of limitation of 
function due to pain.  During the May 2007 VA examination, 
the veteran had increasing pain, mild to moderate fatigue, 
weakness, and lack of endurance, but no decrease in range of 
motion with repetitive testing times three.  While the Board 
acknowledges this impairment of function, it finds that the 
20 percent evaluation assigned as of the date of this 
examination contemplates the functional loss exhibited in his 
right ankle.  As such, a rating in excess of 20 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected left hip 
arthritis.  As noted above, the medical evidence of record 
dated after April 26, 2001 does not reveal that the veteran 
has received treatment related to his left hip.  While the 
Board acknowledges that the veteran's left hip has not 
recently been examined, it finds that the July 2006 VA joints 
examiner attempted to examine the veteran's left hip but was 
instructed otherwise by the veteran.  In the absence of any 
evidence to support a finding that the veteran exhibits 
flexion of the thigh limited to 30 degrees, a 20 percent 
rating is not warranted under Diagnostic Code 5252 or 38 
C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth 
in DeLuca.

III.	Service connection claim

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection will also 
be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within one 
year after discharge from service.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has osteoarthritis of the right 
hip as a result of service.  See April 2001 statement in 
support of claim; January 2007 NOD; June 2008 VA Form 9.  

The veteran's service treatment records are devoid of 
specific reference to complaint of, or treatment for, 
problems with his right hip.  The Board acknowledges that 
several records indicate that the veteran had multiple 
contusions of the hips as a result of being caught in between 
two trucks.  See e g., November 1945 health record.  Other 
records associated with this incident, however, reveal that 
it was only the veteran's left hip involved.  At the time of 
his discharge from service, clinical evaluation of the 
veteran's organs of locomotion (including bones, joints, 
muscles and tendons) was normal.  See December 1945 report of 
physical examination of enlisted man prior to discharge or 
retirement.  

The Board notes that the veteran made no complaint involving 
his right hip during VA examinations conducted in December 
1958, July 1970, December 1975, or January 1982.  In 
addition, the post-service medical evidence of record does 
not contain specific reference to treatment of the veteran's 
right hip.  There are several records related to general 
references to pain of the joints, but none of the examining 
physicians reference the veteran's right hip specifically.  
See e.g., January 1981 VA medical record (pain in joints on 
right side); August 1983 VA progress note (osteoarthritis of 
multiple joints).  

During the July 2006 VA C&P joints examination, the veteran 
was diagnosed with right hip with moderate to marked 
osteophytes reflecting osteoarthritis.  No opinion on 
etiology was provided.  During the May 2007 VA C&P general 
medical examination, the examiner reported that x-rays 
revealed mild arthritis changes of the veteran's right hip 
joint, but no diagnosis specific to the hip was made.  

The medical evidence of record does not support the claim for 
entitlement to service connection for right hip 
osteoarthritis.  As an initial matter, the veteran's service 
treatment records are devoid of reference to complaint of, or 
treatment for, any problems with his right hip.  Rather, it 
was his left hip that was injured during service and for 
which service connection has already been established.  As 
such, there is no evidence of a chronic right hip condition 
during service.  Moreover, the earliest post-service medical 
evidence of record related to a diagnosis of right hip 
osteoarthritis is dated July 2006, almost sixty years after 
the veteran's separation from service.  This large span of 
time does not support a finding that the veteran has had 
continuity of symptomatology since service.  There is also no 
evidence of right hip arthritis within one year of his 
separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In addition to the foregoing, there is also no medical 
evidence of record establishing a link between the current 
diagnosis of right hip osteoarthritis and service.  In the 
absence of such evidence, service connection is not warranted 
and the claim must be denied.  38 C.F.R. § 3.303.  

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, such as the veteran's 
claims for increased ratings for service-connected residuals 
of a fractured right ankle and left hip arthritis, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

With respect to VA's duty to notify, the United States Court 
of Appeals of the Federal Circuit has held that once the 
underlying claim is granted, further notice as to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to the issuance of the May 2006 and November 2006 
rating decisions that are the subject of this appeal, the 
veteran was advised of the evidence needed to substantiate 
claims for service connection and increased rating, and of 
his and VA's respective duties in obtaining evidence.  See 
August 2004 letter.  A March 2006 letter notified the veteran 
that disabilities are rated on the basis of diagnostic codes 
and told him of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award.  He was provided the diagnostic criteria used to 
evaluate his service-connected right ankle and left hip 
disabilities in an April 2008 statement of the case (SOC).  
Although this notice postdated the initial adjudication and 
the claim was not readjudicated, the Board finds that no 
prejudice resulted because the veteran had ample time to 
submit evidence and respond to the notice, and the evidence 
indicates that the veteran was able to effectively 
participate in the appeals process.  Accordingly, the duty to 
notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This duty has also been met as the veteran's 
service, VA and private treatment records have been obtained 
and he was afforded appropriate VA examinations in connection 
with his claim for service connection for right hip 
osteoarthritis and his claim for an increased rating for 
service-connected residuals of a fractured right ankle.  As 
noted above, the veteran's service-connected left hip has not 
recently been examined.  This is a result of the veteran 
informing the July 2006 joints examiner, who attempted to 
examine his left hip as instructed by the AMIE worksheet, 
that this was an error.  In light of these circumstances, as 
well as the fact that the veteran has not received any recent 
treatment related to his left hip, the Board does not find 
that a remand is necessary to assess the current severity of 
the veteran's left hip.  The veteran has also not indicated 
that this disability has worsened.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.



ORDER

An effective date earlier than July 9, 1997 for the award of 
compensation benefits under 38 U.S.C.A. § 1151 for revision 
patellar component, status post right knee arthroplasty, is 
denied.  

Entitlement to a period longer than 13 months for 
convalescence following revision patellar component, status 
post right knee arthroplasty, is denied.  

An effective date earlier than April 26, 2001 for the grant 
of a 10 percent evaluation for severe DDD of the lumbar spine 
is denied.  

An effective date earlier than April 26, 2001 for the grant 
of a 10 percent evaluation for residuals of a fractured right 
ankle is denied.  

An effective date earlier than April 26, 2001 for the grant 
of a 10 percent evaluation for left hip arthritis is denied.  

An evaluation greater than 10 percent for service-connected 
residuals of a fractured right ankle prior to May 21, 2007 is 
denied.  

An evaluation of 20 percent, and no higher, for service-
connected residuals of a fractured right ankle is granted as 
of May 21, 2007, subject to the criteria governing payment of 
monetary benefits.  

An evaluation greater than 10 percent for service-connected 
left hip arthritis is denied.  

Service connection for right hip osteoarthritis is denied.  





REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran seeks entitlement to an increased rating for 
service-connected severe DDD of the lumbar spine, rated as 10 
percent disabling from April 26, 2001 and as 40 percent 
disabling from July 20, 2006.  During the course of the 
appeal, the criteria for evaluating spinal disabilities were 
amended, effective September 23, 2002 and September 26, 2003.  
See 67 Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 
454-51, 458 (2003), respectively.  The current version of the 
revised criteria, which evaluate various types of spine 
disabilities, is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  

The veteran was provided with the General Rating Formula for 
Diseases and Injuries of the Spine found under the amended 
criteria in an April 2008 SOC, but has not been provided with 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, also found under the amended 
criteria, or the criteria in effect prior to September 26, 
2003.  Both are pertinent to this claim.  The Board finds 
there is potential prejudice to the veteran if he does not 
receive notice of these regulations and if the RO does not 
consider these criteria in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In addition, the 
veteran should also be afforded a contemporaneous VA 
examination for the purpose of ascertaining the current 
severity of his service-connected back disability.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

As noted above, the relevant temporal focus for adjudicating 
an increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In light of this, the 
Board finds that the claim for entitlement to an effective 
date earlier than July 20, 2006 for the grant of a 40 percent 
evaluation for severe DDD of the lumbar spine is inextricably 
intertwined with the issue of whether the veteran is entitled 
to a rating in excess of 40 percent for severe DDD of the 
lumbar spine prior to July 20, 2006.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  Accordingly, the claim for 
entitlement to an effective date earlier than July 20, 2006 
for the grant of a 40 percent evaluation for severe DDD of 
the lumbar spine is deferred pending the above development.

Finally, entitlement to revision patellar component, status 
post right knee arthroplasty, was granted pursuant to 
38 U.S.C.A. § 1151 in conjunction with 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 30 percent evaluation was assigned 
effective September 1, 1998 following the expiration of the 
100 percent evaluation assigned under 38 C.F.R. § 4.30 and 
Diagnostic Code 5055.  See May 2006 rating decision.  As 
noted in the introduction, the veteran asserts that he is 
entitled to a rating in excess of 30 percent for revision 
patellar component, status post right knee arthroplasty.  See 
January 2007 NOD.  This issue must be remanded for the 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records for his lumbar spine disorder, 
dated since April 2000, from the VA 
Medical Centers (VAMC) in Montgomery and 
Birmingham.  
2.  Schedule the veteran for an 
appropriate VA orthopedic examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected severe DDD of the 
lumbar spine.  The examiner should also 
identify any orthopedic and neurological 
findings related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should report the range of 
motion measurements for the lumbar spine, 
in degrees.

Address whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, as well as 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected lumbar spine disorder, the 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.  The examiner should document 
the number of weeks, if any, during the 
past 12 months, that the veteran has had 
"incapacitating episodes," defined as a 
"period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must provide a comprehensive 
report, including complete rationales, 
for all conclusions reached.

3.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for his service-connected severe DDD of 
the lumbar spine, with consideration of 
both the pre- and post-amendment rating 
criteria for the spine.  If the benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case and 
give the veteran and his representative 
an appropriate amount of time to respond.  

4.  Finally, after complying with the 
duty to notify and assist, issue a SOC to 
the veteran and his representative on the 
issue of entitlement to a rating in 
excess of 30 percent for revision 
patellar component, status post right 
knee arthroplasty.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


